

116 HR 6557 IH: Medication Access Improves Lives Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6557IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Ms. Eshoo (for herself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to increase the Federal medical assistance percentage under the Medicaid program for States providing certain coverage relating to covered outpatient drugs, and for other purposes.1.Short titleThis Act may be cited as the Medication Access Improves Lives Act or the MAIL Act.2.Increase in Medicaid FMAP for States providing certain coverage relating to covered outpatient drugs(a)In generalSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following new sentence: Beginning April 1, 2020, in the case of a State that provides medical assistance for covered outpatient drugs (as defined in section 1927(k)), including such drugs dispensed by a mail order pharmacy, the Federal medical assistance percentage determined under this subsection (and subsections (y) and (ff) (as applicable)) shall be increased by 1 percentage point with respect to medical assistance for such drugs, but in no case may such percentage exceed 100 percent for such medical assistance..(b)Conforming amendmentsSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (y)(1), by inserting after Notwithstanding subsection (b) the following: (but subject to the sixth sentence of such subsection (relating to a Federal medical assistance percentage increase with respect to medical assistance for covered outpatient drugs)); and(2)in subsection (ff), by inserting after Notwithstanding subsection (b) the following: (but subject to the sixth sentence of such subsection (relating to a Federal medical assistance percentage increase with respect to medical assistance for covered outpatient drugs)).3.Requiring States that provide medical assistance for covered outpatient drugs to allow for up to 3-month supply of fills and refills of such drugsSection 1927(a) of the Social Security Act (42 U.S.C. 1396r–8(a)) is amended by adding at the end the following new paragraph:(8)Requirement to allow for up to 3-month supply of fills and refills(A)In generalIn order for payment to be available under section 1903(a) for a covered outpatient drug that is administered on or after the first day of the first full month following the date of the enactment of this paragraph, the State shall permit any individual enrolled under the State plan (or a waiver of such plan) to obtain in a single fill or refill, at the option of such individual, the total day supply (not to exceed a 90-day supply) prescribed for such individual for a covered outpatient drug, without regard to any cost and utilization management, medication therapy management, or other such program that would otherwise apply under such plan (or waiver).(B)Safety editThe State may not permit an individual enrolled under the State plan (or a waiver of such plan) to obtain a single fill or refill of a covered outpatient drug under such State plan (or waiver) if such fill or refill would be inconsistent with an applicable safety edit under such plan (or waiver)..